                        Case 1-18-44952-cec                  Doc        Filed 04/10/19            Entered 04/10/19 15:30:10

 Fill in this information to identify the case:
 Debtor 1    Charmaine S Yap
             dba Jaaruba of Success, LLC

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of NEW YORK

 Case number 1-18-44952-cec

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                           Court claim no. (if known): 1-2

Last 4 digits of any number you use to                                            Date of payment change: 5/1/2019
identify the debtor’s account: 1639                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,773.20
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         ■ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment:                             New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         ■ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:            4.750%                        New interest rate:          5.125%

         Current principal and interest payment: $1,247.64           New principal and interest payment: $1,280.69


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                        Case 1-18-44952-cec                     Doc      Filed 04/10/19            Entered 04/10/19 15:30:10




Debtor 1 Charmaine S Yap                                               Case number (if known) 1-18-44952-cec
dba Jaaruba of Success, LLC
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Sindi Mncina__                           Date __04/10/2019___
     Signature



  Print             Sindi Mncina________________                                                        Title   Authorized Agent for Creditor
                    First Name                    Middle Name         Last Name


  Company           RAS Crane, LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                   State        ZIP Code

  Contact Phone     470-321-7112                                                                        Email __smncina@rascrane.com___




Official Form 410S1                                    Notice of Mortgage Payment Change                                                        page 2
                  Case 1-18-44952-cec       Doc      Filed 04/10/19       Entered 04/10/19 15:30:10


                                           CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                           April 10, 2019

I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:

Barak P Cardenas
Cardenas Islam & Associates PLLC
175-61 Hillside Avenue
Jamaica, NY 11432

Charmaine S Yap
144-18 159th Street
Jamaica, NY 11434

Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

                                                                          RAS Crane, LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                          By: _________________________
                                                                               /s/ Matthew Jones
                                                                               Matthew Jones
                                                                               mjones@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                               page 3
          Case 1-18-44952-cec REPRESENTATION
                               Doc Filed 04/10/19   Entered
                                             OF PRINTED     04/10/19 15:30:10
                                                        DOCUMENT

             9990 Richmond Avenue
             Suite 400 South
             Houston, TX 77042




                                                                                                 March 18, 2019

CHARMAINE YAP
PRO SE
14418 159TH ST
JAMAICA NY 11434-4218




 Loan Number

                        Changes to Your Mortgage Interest Rate and Payments on May 1, 2019

 Your Adjustable-Rate Mortgage (ARM) underwent an interest rate and payment change 12 months ago. Your
 interest rate and mortgage payment will change on May 1, 2019. After that, your interest rate may change every 12
 months for the rest of your loan term. Any changes in your interest rate may also change your mortgage payment.

                                        Current Rate and Monthly             New Rate and Monthly Payment
                                        Payment
  Interest Rate                         4.75000%                             5.12500%
  Principal                             $582.05                              $565.04
  Interest                              $665.59                              $715.65
  Escrow (Taxes and Ins)                $492.51                              $492.51
  Other                                 $0.00                                $0.00
  Subsidy                               $0.00                                $0.00
  Total Monthly Payment                 $1,740.15                            $1,773.20
  Effective with Payment Due                                                 May 1, 2019


  Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a certain
  number of percentage points, called the “margin”. Under your loan agreement, your index rate is the 1
  YEAR LIBOR FIRST BUSINESS DAY and your margin is 2.25000%. The 1 YEAR LIBOR FIRST
  BUSINESS DAY is published in the wall street journal. The index value used for this calculation was
  2.86488% published on March 1, 2019.

  Rate Limit[s]
  Your rate cannot go higher than 10.75000% over the life of the loan. Your rate can increase each
  change period by no more than 2.00000%. Your rate can decrease each change by no more than
  2.00000%.
  New Interest Rate and Monthly Payment
  The table above shows your new interest rate and new monthly payment. These amounts are based on
  the 1 YEAR LIBOR FIRST BUSINESS DAY index, your margin, your expected loan balance of
  $167,567.11, and your remaining loan term of 193 months.
        Case 1-18-44952-cec REPRESENTATION
                             Doc Filed 04/10/19   Entered
                                           OF PRINTED     04/10/19 15:30:10
                                                      DOCUMENT




Selene Finance LP is a Debt Collection Agency with license number 2009843 issued by the New York
City Department of Consumer Affairs.

Selene Finance LP is registered with the Superintendent. You may file complaints about the Servicer
with the New York State Department of Financial Services. You may obtain further information from the
New York State Department of Financial Services by calling the Department’s Consumer Assistance
Unit at 1- 800- 342- 3736 or by visiting the Department’s website at www.dfs.ny.gov.




This notice is not intended to be used to establish a loan payoff amount. To get a loan payoff, send a
written request to:

                                           Selene Finance LP
                                    Attn: Customer Service Research
                                            P.O. Box 421517
                                           Houston, TX 77242

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be
used for that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain
state laws provide important protections for you, including, under most circumstances, a prohibition on
foreclosure during and twelve months after the servicemember’s active duty service. Selene will not
foreclose on the property of a servicemember or his or her dependent during that time, except pursuant
to a court order. You also may be entitled to other protections under these laws, including interest rate
and fee relief. Please contact us to learn more about your rights.

NMLS#
